DETAILED ACTION
Applicant’s response filed on August 3, 2021 is acknowledged in response to the Office action mailed on June 3, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
Claims 14, 21-24, and 26-31 are pending. 
Claims 14, 23-24, and 31 are allowed.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiners amendment was given in a telephone interview with Xiaoxiang Liu on 8/25/2021.
The application has been amended as follows:
In claim 14, line 3 after a gel-forming agent INSERT -- which is a crosslinked polyacrylic acid; and f) an antioxidant or preservative --.
In claim 14, lines 6-7 after PEG 400 in an amount of 5-15%, INSERT -- and wherein the pH of the aqueous gel formulation is about 4 to 8 --.
DELETE claims 21-22 and 26-30.


Withdrawn Rejections
The rejection of claims 1-5 and 14-25 under 35 U.S.C. 103(a) as being unpatentable over Sintov et al (US 5585379 A) in view of Garavaglia (CM1235547A) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest an aqueous gel formulation comprising: a) acyclovir in an amount of about 0.1% to about 0.3% by weight of the aqueous gel formulation; b) water; c) diethylene glycol monoethyl ether; d) PEG 400; e) a gel-forming agent which is a crosslinked polyacrylic acid; and f) an antioxidant or preservative; wherein the aqueous gel formulation is substantially free of acyclovir in a solid form, wherein the aqueous gel formulation comprises by weight of the aqueous gel formulation, water in an amount of 35-45%, diethylene glycol monoethyl ether in an amount of 45-55%, and PEG 400 in an amount of 5-15% and wherein the pH of the aqueous gel formulation is about 4 to 8.”  Applicant has provided that the results of the dOFM study were shown in Figures 5 and 6 of the application. Figures 5 and 6 show “AG21 unexpectedly shows a much higher penetration into the dermal interstitial space compared to the AG23, which has a similar formulation but with a much lower amount of transcutol, and Zovirax® Cream, which has a much higher concentration (25X) of acyclovir, see the observed AUC and acyclovir concentrations during the course of this study.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627